Citation Nr: 0935406	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  07-32 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for right knee arthritis. 

2.  Entitlement to an initial rating in excess of 10 percent 
for left knee arthritis.

3.  Entitlement to an initial rating in excess of 10 percent 
for degenerative disc disease (DDD) with stenosis of the 
lumbar spine.

4.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a left ankle injury with degenerative joint 
disease (DJD).
 

REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel


INTRODUCTION

The Veteran had active military service from June 1944 to 
January 1946.

This appeal to the Board of Veterans' Appeals (Board) arises 
from November 2006 and April 2008 rating decisions of the RO.  

In the November 2006 rating decision, the RO, granted service 
connection and assigned an initial 10 percent rating for 
ankle disability, effective February 23, 2004 (the date of 
the claim for service connection).  In December 2006, the 
Veteran filed a notice of disagreement (NOD) with the initial 
disability rating assigned, and the RO issued a statement of 
the case (SOC) in September 2007.  The Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) later that month.

In the April 2008 rating decision, the RO, inter alia, 
granted service connection and assigned an initial 10 percent 
rating, each, for right and left knee arthritis, effective 
April 2, 2004 (the date of the claims for service 
connection).  The RO also granted service connection and 
assigned an initial 10 percent rating for lumbar spine 
disability, effective February 23, 2004 (the date of the 
claim for service connection).  In May 2008, the Veteran 
filed an NOD with the initial disability ratings assigned, 
and the RO issued an SOC in October 2008.  The Veteran filed 
a substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) later that month.

Because the appeal involves disagreement with the initial 
ratings assigned following awards of service connection, the 
Board has characterized these matters in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  

In September 2009, a Deputy Vice Chairman of the Board 
granted the Veteran's motion to advance this appeal on the 
Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2) (West 
2002) and 38 C.F.R. § 20.900(c) (2008).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim on appeal have been accomplished.

2.  Since the April 2, 2004 effective date of the grant of 
service connection for right knee arthritis, range of motion 
of the right knee has been from normal (0 degrees) extension 
to no less than 125 degrees on flexion (with pain at the 
endpoint);  there has been no objective evidence of recurrent 
subluxation or lateral instability of the right knee.

3.  Since the April 2, 2004 effective date of the grant of 
service connection for left knee arthritis, range of motion 
of the left knee has been from normal extension to no less 
than 130 degrees on flexion (with pain at the endpoint); 
there has been no objective evidence of recurrent subluxation 
or lateral instability of the left knee.

4.  Since the February 23, 2004 effective date of the grant 
of service connection, the Veteran's lumbar spine disability 
(shown to include scoliosis and DDD, as shown on X-ray) has 
been manifested by complaints of pain and stiffness; there 
has been no evidence of forward flexion of the thoracolumbar 
spine to 30 degrees or less, favorable or unfavorable 
ankylosis of the spine, separately compensable neurological 
manifestations, or incapacitating episodes of intervertebral 
disc syndrome (IVDS).

5.  Since the February 23, 2004 effective date of the grant 
of service connection, the Veteran's service-connected left 
ankle disability has been manifested by no more than overall 
moderate limitation of motion


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for right knee arthritis  are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5260 (2004-
2008).

2.  The criteria for an initial rating in excess of 10 
percent for left knee arthritis are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5260 (2004-
2008).

3.  The criteria for an initial 20 percent rating for DDD 
with stenosis of the lumbar spine have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.31, 4.40, 
4.45, 4.71a, General Rating Formula for Diseases and Injuries 
of the Spine, and Formula for Rating Intervertebral Disc 
Syndrome (IVDS) Based on Incapacitating Episodes (2004-2008).

4.  The criteria for an initial rating in excess of 10 
percent for residuals of left ankle injury with DJD have not 
been  met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 
4.6, 4.7, 4.40, 4.45, 4.71, 4.71a, DC 5271 (2004-2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).   

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, as  regards  the left ankle, the September 
2007 SOC and an April 2008 post-rating letter set forth the 
criteria for higher ratings for the left ankle disability.  
Also, February 2007 and April 2008 post-rating letters 
provided notice to the appellant regarding what information 
and evidence is needed to substantiate a claim for a higher 
rating, as well as what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  The letters also specifically 
informed the Veteran to submit any evidence in his possession 
pertinent to the claim on appeal (consistent with Pelegrini 
and the version of 38 C.F.R. § 3.159 then in effect).  In 
addition, the letters, along with a March 2006 pre-rating 
letter, provided the Veteran with information pertaining to 
VA's assignment of disability ratings and effective dates, as 
well as the type of evidence that impacts those 
determinations, consistent with Dingess/Hartman. 

With regard to the knees and lumbar spine, a March 2006 pre-
rating letter provided the Veteran with information 
pertaining to VA's assignment of disability ratings and 
effective dates, as well as the type of evidence that impacts 
those determinations, consistent with Dingess/Hartman.  Also, 
the October 2008 SOC, along with a June 2008 post-rating 
letter, set forth the criteria for higher ratings for knee 
and spine disabilities.  

After issuance of the above-described notice, and opportunity 
for the Veteran to respond, the July 2008 supplemental SOC 
(SSOC) and October 2008 SOC reflects readjudication of the 
claims.  Hence, the Veteran is not shown to be prejudiced by 
the timing of the notice.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
Veteran's VA outpatient treatment records; private medical 
records from Presbyterian Healthcare, Dr. Long, Rehab and 
Sports Medicine, Dr. Boortz-Marx, and Gaston Foot and Ankle 
Associates; and the reports of September 2004, December 2005, 
and October 2007 VA examinations.  Also of record and 
considered in connection with the appeal are the various 
written statements provided by the Veteran and by his friends 
and representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate these claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any of the claims.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the Veteran or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error).  See also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability ratings are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2008).  When a 
question arises as  to which of two ratings applies under a 
particular Diagnostic  Code (DC), the higher rating is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
applies.  38 C.F.R. 
§ 4.7 (2008).  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of a 
veteran.  38 C.F.R. § 4.3 (2008).

A veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is entitlement to a 
higher initial rating assigned following the grant of service 
connection, evaluation of the medical evidence since the 
effective date of the grant of service connection and 
consideration of the appropriateness of "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found) is required.  Fenderson, 12 
Vet. App. at 126.

A.  Right and Left Knee Arthritis 

The Veteran's service-connected right and left knee 
disabilities have each been rated as 10 percent disabling 
under DC 5003, for degenerative arthritis.  38 C.F.R. 
§ 4.71a, DC 5003.

Under DC 5003, degenerative arthritis established by X-ray 
findings is evaluated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
involved (here, primarily DC 5260 and 5261).  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added, under DC 
5003.  The limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.

Under Diagnostic Code 5260, limitation of flexion of either 
leg to 60 degrees warrants a noncompensable (0 percent) 
rating.  A 10 percent rating requires flexion limited to 45 
degrees.  A 20 percent rating requires flexion limited to 30 
degrees.  A 30 percent rating requires flexion limited to 15 
degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Under Diagnostic Code 5261, limitation of extension of either 
leg to 5 degrees warrants a noncompensable (0 percent) 
rating.  A 10 percent rating requires extension limited to 10 
degrees.  A 20 percent rating requires extension limited to 
15 degrees.  A 30 percent rating requires extension limited 
to 20 degrees.  A 40 percent rating requires extension 
limited to 30 degrees.  A 50 percent rating requires 
extension limited to 45 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5261. 

For rating purposes, normal range of motion in a knee joint 
is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.

The Board notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating based on 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination, to include 
after repeated use and during flare-ups, and those factors 
are not contemplated in the relevant rating criteria.  See 38 
C.F.R. §§ 4.40, 4.45 (2008); DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 
C.F.R. § 4.45 are to be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).

The VA General Counsel has held that a veteran who has 
arthritis and instability in his knees may receive separate 
ratings under Diagnostic Codes 5003 and 5257, respectively.  
See VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997).  
The VA General Counsel subsequently held  that separate 
ratings are only warranted in these types of cases when a 
 veteran has limitation of motion in his knees to at least 
meet the criteria for a zero-percent rating under Diagnostic 
Codes 5260 or 5261, or (consistent with DeLuca, 8 Vet. App. 
at 204-7 and 38 C.F.R. §§  4.45 and 4.59) where there is 
probative evidence showing the veteran experiences painful 
motion attributable to his arthritis.  See VAOPGCPREC 9-98 
(Aug. 14, 1998). 

VA's General Counsel has more recently held that separate 
ratings are also available for limitation of flexion and 
limitation of extension under DCs 5260 and 5261.  VAOPGCPREC 
9-2004 (2004).

A March 2005 private medical record from Gaston Foot and 
Ankle Associates, P.A., reflects the Veteran's complaints of 
right knee pain.  The physician stated that it was possible 
that the right knee pain was aggravated by the Veteran's left 
ankle disability.  Generalized osteoarthritis was noted.  The 
Veteran's gait and station examination revealed limping on 
the right.  Muscle strength was 5/5 for all groups tested.

The report of a December 2005 VA examination for the joints 
reflects the Veteran's complaints of bilateral knee pain with 
occasional giving way of the right knee.  He said he had 
difficulties walking for long distances and standing for long 
periods of time.  On physical examination, range of motion 
for each knee was from 0 degrees on extension to 130 degrees 
on flexion (with pain at the endpoint of flexion).  There was 
no additional functional limitation with repetitive motion 
and no evidence of instability.  The Veteran walked with a 
limp favoring the left ankle and used a cane to ambulate.  X-
rays showed bilateral DJD.  

The report of an October 2007 VA examination for the joints 
reflects that the Veteran said he underwent right knee 
surgery in 1975.  At the time of the examination, the Veteran 
complained of bilateral knee pain and stiffness, but no 
swelling, erythematous changes, giving way or locking.  On 
physical examination, range of motion of the right knee was 
from 0 degrees on extension to 125 degrees on flexion.  Range 
of motion of the left knee was from 0 degrees on extension to 
130 degrees on flexion.  There was tenderness at the medial 
aspect of each knee, but no effusion, erythematous changes, 
muscle atrophy, or muscle spasms.  Repetitive motion did not 
show additional loss of motion by pain, fatigue, weakness, or 
lack of endurance.  The examiner diagnosed bilateral 
degenerative arthritis with residual pain, limitation of 
motion, but with no instability.  The examiner opined that 
the Veteran's bilateral knee arthritis was not caused by his 
service-connected left ankle disability, but that it was at 
least as likely as not that the left ankle disability 
aggravated the bilateral knee condition.  The examiner 
indicated that he could not comment on the extent of 
aggravation without resorting to speculation.

In a July 2008 letter, Dr. Long, a private physician, stated 
that the Veteran had severe joint disease involving his right 
knee.  Also, July 2008 lay statements reflect that the 
Veteran complained of multiple joint pain and had difficulty 
getting around.

Considering the evidence in light of the applicable criteria, 
the Board finds that an initial rating in excess of 10 
percent for right or left knee arthritis is not warranted.

Initially, the Board notes that secondary service connection 
for the Veteran's right and left knee arthritis was granted 
on the basis of aggravation by his service-connected left 
ankle disability.  See 38 C.F.R. § 3.310(b) (as revised in 
October 2006).  Where a nonservice-connected disability is 
aggravated by a service-connected disability, the disability 
rating for the nonservice-connected disability is established 
by determining the baseline and current levels of severity 
and determining the extent of aggravation by deducting the 
baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level.  Id.  In this case, the October 2007 VA 
examiner opined that he could not comment on the extent of 
aggravation without resorting to speculation and there are no 
other medical findings or opinion with regard to the extent 
of aggravation.  However, even if the all of the Veteran's 
bilateral knee symptoms are considered in evaluating each 
service-connected knee disability, an initial rating in 
excess of 10 percent is not warranted for either knee. 

As mentioned, arthritis of the knee is rated based on 
limitation of flexion and extension.  If arthritis is 
confirmed by X-ray, such as in this case, a 10 percent rating 
is assigned if limitation of motion of the joint involved is 
noncompensable under the corresponding diagnostic codes.  
Since April 2, 2004, there has been no evidence of any 
limitation of extension in either knee.  Flexion has been 
limited in each knee, but to no less than 125 degrees for the 
right knee, and to no less than 130 degrees in the left knee; 
hence, flexion has not been limited to a compensable degree 
in either knee.  

Even when functional loss associated with the Veteran's 
complaints of pain are considered (consistent with 38 C.F.R. 
§§ 4.40 and 4.45, and DeLuca), the pertinent evidence does 
not support assignment of any higher rating under DC 5260 or 
5261.  In this regard, as indicated, the extent to which the 
Veteran has been able to painlessly flex each knee does not 
support even a compensable rating for either knee under DC 
5260, and the December 2005 and October 2007 VA examiners 
both noted that there was no additional functional limitation 
on repetitive motion due to pain, weakness, fatigability, and 
incoordination. 

 Hence, no initial rating greater than 10 percent is 
warranted on the basis of limitation of motion.  The medical 
evidence  also provides no basis for assignment of separate 
ratings for limited flexion and extension for either knee .  
See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).  

The record also presents no basis for assignment of any 
higher for right or left knee disability under any other 
potentially applicable diagnostic code.  Despite the 
Veteran's subjective complaints of giving way of the right 
knee, there has been no objective evidence of instability or 
laxity in either knee.  Hence, evaluation of either knee 
disability under s Diagnostic Code 5257 (on an alternative 
basis or for assignment of a separate rating) is not 
warranted.  Further, in the absence of any evidence of 
ankylosis, cartilage dislocation or removal, tibia or fibula 
impairment, or genu recurvatum, evaluation of either knee 
disability under Diagnostic Code 5256, 5258, 5259, 5262, or 
5263, respectively, is not appropriate  See 38 C.F.R. 
§ 4.71a..

B.  Lumbar Spine Disability

The Veteran's service-connected lumbar spine disability has 
been assigned a 10 percent initial rating under Diagnostic 
Code 5242, for degenerative arthritis of the spine.  The 
Veteran has also been diagnosed with DDD or intervertebral 
disc syndrome (IVDS), ratings for which are assigned under 
Diagnostic Code 5243.  Pursuant to Diagnostic Code 5243, IVDS 
is evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating IVDS Based on Incapacitating Episodes, whichever 
method results in the higher evaluation when all disabilities 
are combined under 
§ 4.25.  

The r the General Rating Formula for Diseases and Injuries of 
the Spine provides for assignment of a rating of 10 percent 
for forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, combined 
range of motion for the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; muscle spasm or 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour, and a 20 percent rating for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees, or when the combined  
range of motion of the thoracolumbar spine is not greater 
than 120 degrees, or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  The 
next higher rating of 40 percent is warranted for disability 
of the thoracolumbar spine either where forward flexion of 
the thoracolumbar spine is 30 degrees or less, or where there 
is favorable ankylosis of the thoracolumbar spine.  A 50 
percent rating is warranted where there is unfavorable 
ankylosis of the entire thoracolumbar spine and a 100 percent 
rating is warranted where there is unfavorable ankylosis of 
the entire spine.  38 C.F.R. § 4.71a.

Under the rating schedule, forward flexion to 90 degrees, and 
extension, lateral flexion, and rotation to 30 degrees, each, 
are considered normal range of motion of the thoracolumbar 
spine.  38 C.F.R. § 4.71a, General Rating Formula, Note 2, 
and Plate V.

Historically, private medical records from Presbyterian 
Healthcare reflect that the Veteran was diagnosed with multi-
level DDD with central canal stenosis (by September 2001 
magnetic resonance imaging (MRI)).  In May 2002, he underwent 
surgical interlaminar decompression at the L3-4 and L4-5 
levels.  An April 2003 record reflects complaints of 
persistent bilateral lower extremity pain.  He had good 
strength and tone in his lower extremities.  Sensory 
examination was intact to light touch and his gait was 
stable.  The physician noted some improvement with lumbar 
radiculopathy secondary to stenosis and recommended continued 
nonsurgical management.  

Private medical records from Rehab and Sports Medicine 
reflect that the Veteran underwent physical therapy in July 
and August 2005.  The Veteran reported decreased back pain, 
but continued stiffness, especially in the morning.  He also 
had physical therapy in July and August 2007 with some 
subjective reports of improvement.

A March 2007 X-ray from Dr. Boortz-Marx, a private physician, 
revealed  scoliosis and multi-level DDD as well as grade I 
anterolisthesis of L3 on L4.

The report of an October 2007 VA examination for the spine 
reflects the Veteran's complaints of stiffness and low back 
pain radiating to the bilateral buttocks, more often to the 
left.  He reported no radiculopathy in the lower extremities.  
He denied any weakness.  He said he had flare-ups with 
repeated bending and lifting.  On objective examination, 
range of motion of the thoracolumbar spine was from 25 
degrees of extension to 85 degrees of forward flexion.  
Lateral flexion was to 30 degrees, bilaterally, and rotation 
was to 30 degrees, bilaterally.  The examiner noted that the 
Veteran was limited by pain at the endpoints in each 
direction of range of motion.  Repetitive testing resulted in 
no additional loss of motion by pain, fatigue, weakness, or 
lack of endurance.  There was tenderness on palpation at the 
L5 level and at the upper aspect of the buttocks.  There were 
no erythematous changes, swelling, muscle atrophy, or muscle 
spasms.  There was no evidence of fixed deformity and 
musculature was normal.  Neurological examination was normal 
and the Veteran reported no incapacitating episodes in the 
previous 12 months.  The examiner diagnosed DDD of the 
lumbosacral spine and central canal stenosis with residual 
pain and some limitation of motion, but no lumbar 
radiculopathy.  
In a July 2008 letter, Dr. Long stated that the Veteran had 
severe lumbosacral spine disease with moderate to severe 
spinal stenosis resulting in significant ability to ambulate.  
The physician noted that the Veteran walked with a cane and 
assistance on stairs and when rising from his chair.  Also, 
July 2008 lay statements reflect that the Veteran complained 
of multiple joint pain and had trouble getting around.

Considering the evidence in light of the applicable criteria, 
the Board finds that a 20 percent but no higher rating for 
the Veteran's lumbar spine disability is warranted. 

Initially, the Board notes that service connection for the 
Veteran's lumbar spine disability was also awarded on the 
basis of aggravation by his service-connected left ankle 
disability.  See 38 C.F.R. § 3.310(b).  Hence, as noted 
above, the disability rating is determined based on the 
extent of aggravation.  However, in this case, the October 
2007 VA examiner opined that he could not comment on the 
extent of aggravation without resorting to speculation and 
there are no other medical findings or opinion with regard to 
the extent of aggravation.  Hence, the Board has considered 
all of the Veteran's lumbar spine symptoms in the evaluating 
the service-connected disability.

In this case, a March 2007 X-ray showed revealed scoliosis of 
the spine.  The Board points out that evidence of abnormal 
spinal contour, such as scoliosis, is consistent with a 20 
percent rating under the General Rating Formula.  Hence, an 
initial 20 percent rating is assignable.  However, a rating 
higher than 20 percent  is not assignable under the General 
Rating Formula or any other pertinent criteria for rating the 
disability under consideration. 

In this regard, there has been no evidence of forward flexion 
of the thoracolumbar spine to 30 degrees or less, favorable 
or unfavorable ankylosis of the thoracolumbar spine, or 
unfavorable ankylosis of the entire spine.  See 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine.  This Formula provides no basis for a higher 
rating for lumbar spine disability, even when functional loss 
associated with the Veteran's complaints of pain are 
considered (consistent with 38 C.F.R. §§ 4.40 and 4.45, and 
DeLuca.).  In this regard, the October 2007 VA examiner noted 
that there was no additional functional limitation on 
repetitive motion due to pain, weakness, fatigability, and 
incoordination.  The Board also points out the language 
preceding the rating criteria under the General Rating 
Formula indicating that the criteria are to be applied with 
or without symptoms such as pain. .

Under Note (1) of the General Rating Formula, VA must also 
consider whether combining ratings for orthopedic and 
neurological manifestations would result in a higher rating 
for the Veteran's service-connected lumbar spine disability.  
In this case, however, the medical evidence does not support 
that the Veteran has any separately ratable neurological 
manifestations involving his DDD of the lumbar spine.  
Although, the Veteran has a history of radiculopathy 
involving his lower extremities, the evidence has not shown 
that these symptoms have been present since February 23, 
2004.  In this regard, during the October 2007 VA 
examination, he specifically denied radiculopathy involving 
in his lower extremities.  Furthermore, while he had pain 
radiating into his buttocks, the neurological examination was 
normal.  This evidence is not indicative of separately 
ratable neurological manifestations, and the record does not 
otherwise reflect medical evidence of any such manifestations 
since the effective date of the grant of service connection. 

Finally, the Board has considered whether the Veteran's 
service-connected DDD of the lumbar spine would warrant a 
higher rating on the basis of incapacitating episodes.  
According to the Formula for Rating IVDS Based on 
Incapacitating Episodes, the next higher 40 percent rating 
requires incapacitating episodes having a total duration of 
at least 4 weeks but less than 6 weeks during the past 12 
months.  Higher ratings are warranted for incapacitating 
episodes of longer durations.  For purposes of evaluation 
under Diagnostic Code 5243, an incapacitating episode is a 
period of acute signs and symptoms due to IVDS that requires 
bed rest prescribed by a physician.  38 C.F.R. § 4.71a, 
Formula for Rating IVDS Based on Incapacitating Episodes.  

Since February 23, 2004, the medical evidence has not 
reflected  any bed rest prescribed by a physician, and, in 
fact, during the October 2007 VA examination, the Veteran 
denied any incapacitating episodes during the past 12-month 
period.  As such, a higher rating is not assignable on the 
basis of incapacitating episodes.  



C.  Left Ankle Disability 

The Veteran's service-connected left ankle disability has 
been assigned a 10 percent rating under Diagnostic Code 5010, 
for traumatic arthritis.  As indicated above, under 
Diagnostic Code 5010, traumatic arthritis is rated as 
degenerative arthritis (established by X-ray) under 
Diagnostic Code 5003, which in turn, is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (here, Diagnostic 
Code 5271).  38 C.F.R. § 4.71a, DC 5003.
 
Under Diagnostic Code 5271, for limitation of the ankle, 
moderate limitation of motion warrants a 10 percent rating 
and marked limitation of motion warrants a 20 percent rating.  
38 C.F.R. § 4.71a, DC 5271.  

Standard range of ankle dorsiflexion is from 0 to 20 degrees, 
and plantar flexion is from 0 to 45 degrees.  See 38 C.F.R. § 
4.71, Plate II.

The report of the September 2004 VA examination reflects the 
Veteran's complaints of intermittent ankle pain each day with 
swelling, stiffness, heat at times, weakness, and giving way.  
He said that he had difficulty walking and could only walk 
for about 10 or 15 minutes at a time.  On objective physical 
examination, there was no evidence of deformity, angulation, 
false motion, shortening, malunion, nonunion, loose joint, 
false joint, or ankylosis.  There was tenderness over the 
lateral and medial malleoli and also anteriorly.  There was 
1+ pitting edema and pain with motion, but no weakness, 
redness or abnormal heat.  He had a slightly antalgic gait, 
but no functional limitation on standing or walking.  Range 
of motion of the left ankle was from 10 degrees on 
dorsiflexion to 45 degrees on plantar flexion with pain at 
the endpoints.  An X-ray revealed degenerative changes of the 
ankle and an old healed fracture of the lateral malleolus.  
The diagnosis was traumatic arthritis of the left ankle.  

A March 2005 private medical record from Gaston Foot and 
Ankle Associates reflects the Veteran's complaints of left 
ankle pain, on and off, worse with increased activity.  The 
Veteran had pain on movement, weight-bearing, and palpation.  
X-rays showed degenerative arthritis of the left ankle.

The report of the December 2005 VA examination for the joints 
reflects the Veteran's complaints of left ankle pain.  The 
Veteran used a cane on his left side and walked with a limp.  
On objective physical examination, range of motion of the 
left ankle was from 15 degrees on dorsiflexion to 35 degrees 
on plantar flexion, with pain at the endpoints.  The examiner 
noted that limitation of motion was "mild."  On ambulation, 
there was increased pain of the left ankle, which was 
difficult to distinguish from his bunions and other foot 
problems.  There was no evidence of instability and no 
additional functional limitation with repetitive testing.

A September 2006 private treatment record from Gaston Foot 
and Ankle Associates reflect the Veteran's complaints of left 
ankle pain and swelling, worse with increased activity.  The 
gait and station examination revealed normal arm swing with 
normal heel-toe and tandem walking.  The anterior aspect of 
the left ankle was painful on palpation and there was 
swelling.  There was no crepitus, but there was an abrupt 
endpoint to range of motion.  Muscle strength and tone were 
normal.  In February 2007, the Veteran stated that his left 
ankle was more painful and required him to use a cane.  Gait 
and station examination revealed ambulation with walker cane, 
limping on the left, normal arm swing, and normal heel-toe 
and tandem walking.  

The report of the October 2007 VA examination for the joints 
reflects the Veteran's complaints of left ankle pain and 
stiffness.  He denied swelling, erythematous changes, giving 
way, or locking.  He said he had flare-ups of ankle pain when 
he walked for more than 30 minutes or with squatting.  On 
objective examination, range of motion was from 15 degrees on 
dorsiflexion to 35 degrees on plantar flexion with pain at 
the endpoints.  With repetitive testing, there was no 
additional loss of motion by pain, fatigue, weakness, or lack 
of endurance.  There was tenderness at the medial aspect of 
the left ankle, but no effusion, erythematous changes, muscle 
atrophy, muscle spasm, or instability.  There was no apparent 
functional limitation on regular standing; however, he walked 
with a small limp favoring the left ankle.  

In a July 2008 letter, Dr. Long stated that the Veteran had 
severe joint disease involving his ankles, bilaterally.  The 
physician stated that the Veteran walked with a cane and 
needed it to assist him on stairs and while rising from a 
chair.  Also, July 2008 lay statements reflect that the 
Veteran complained of multiple joint pain and had trouble 
getting around.

Considering the evidence in light of the applicable criteria, 
the Board finds that an initial rating in excess of 10 
percent for the left ankle disability is not warranted.  
Since the effective date of service connection, overall 
limitation of motion of the left ankle has been no more than 
moderate.  In this regard, on September 2004 VA examination, 
the Veteran had full plantar flexion and lacked only 10 
degrees of dorsiflexion.  On December 2005 and October 2007 
VA examinations, he lacked only 10 degrees of plantar flexion 
and 5 degrees of dorsiflexion.  The October 2007 VA examiner 
described limitation of motion as mild, and, overall, the 
objective evidence shows no more than overall moderate 
limitation of motion.  Hence, a higher, 20 percent rating for 
marked limitation of motion under DC 5271 is not warranted.

The Board finds that this is so even when functional loss 
associated with the Veteran's complaints of pain are 
considered.  In this regard, the December 2005 and October 
2007 VA examiners both noted that there was no additional 
functional limitation on repetitive motion due to pain, 
weakness, fatigability, and incoordination.  Thus, 
consideration of provisions of 38 C.F.R. §§ 4.40 and 4.45, 
and DeLuca, provides no basis for a higher rating.

The Board notes the Veteran's representative's argument (in 
the August 2009 Written Presentation) that Dr. Long's 
assessment of "severe" left ankle disability is consistent 
with "marked" disability under DC 5271.  However, use of 
terminology such as "severe", although evidence to be 
considered, is not dispositive of the rating; rather, all 
evidence must be evaluated in deciding a claim for higher 
rating.  See 38 C.F.R. §§ 4.2, 4.6.  In this case, the 
Veteran's ankle disability is rated on the basis of objective 
range of motion findings which, as indicated above, reflect 
no more than overall moderate limitation of motion.  Hence, 
Dr. Long's description of the level of left ankle disability 
as severe, without more, is not probative of the Veteran's 
entitlement to a 20 percent rating.  See Massey v. Brown, 7 
Vet. App. 204, 208 (1994) (the Board's consideration of 
factors which are wholly outside the rating criteria provided 
by the regulations is error as a matter of law).

The Board finds that the record also presents no basis for 
assignment of any higher for left ankle disability under any 
other potentially applicable diagnostic code.  In the absence 
of evidence of any ankylosis, malunion of the os calcis or 
astragalus, or evidence that the Veteran has had an 
astraglectomy, evaluation of the disability under Diagnostic 
Code 5270, 5272, 5273, or 5274, respectively, is not 
appropriate.  See 38 C.F.R. § 4.71a.  The residuals of left 
ankle injury also are not shown to involve any other factor 
that would warrant evaluating the disability under any other 
provision of  VA's rating schedule.

D.  All Disabilities

The above determinations are based upon on consideration of 
applicable provisions of VA's rating schedule.  Additionally, 
the Board finds that there is no showing that the any of the 
disabilities under consideration has reflected so exceptional 
or so unusual a disability picture as to warrant the 
assignment of any higher rating on an extra-schedular basis.  
See 38 C.F.R. § 3.321(b) (cited in the September 2007 and 
October 2008 SOCs).  Although, during the October 2007 VA 
examination, the Veteran stated that he retired in 1975 due 
to low back pain, the Board notes that none of the 
disabilities has objectively been shown to markedly interfere 
with employment (i.e., beyond that contemplated in any 
assigned rating).  There also is no objective evidence that 
any of the disabilities has warranted frequent periods of 
hospitalization or has otherwise rendered impractical the 
application of the regular schedular standards.  In the 
absence of evidence of any of the factors outlined above, the 
criteria for invoking the procedures set forth in 38 C.F.R. § 
3.321(b)(1) have not been met.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all of the foregoing reasons, the Board concludes that 
there is no basis for staged rating of any disability under 
consideration, pursuant to Fenderson (cited above); that the 
record presents no basis for assignment of an initial rating 
greater than  10 percent, each, for service-connected right 
knee, left knee, and left ankle disability; and that a 20 
percent but no higher rating for service-connected  lumbar 
spine disability is warranted.  In reaching the decision to 
award a 20 percent initial rating for the lumbar spine 
disability, the Board has favorably applied the benefit-of- 
the-doubt doctrine, but finds that the preponderance is 
against assignment of any higher rating for any of the 
disabilities.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 
4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An initial rating in excess of 10 percent for left knee 
arthritis is denied.

An initial rating in excess of 10 percent for right knee 
arthritis is denied.

A 20 percent rating for DDD with stenosis of the lumbar spine 
is granted, subject to the legal authority governing the 
payment of VA compensation. 

An initial rating in excess of 10 percent for residuals of 
left ankle injury with DJD is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


